Citation Nr: 0944530	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-13 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and K. D.



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran had active duty service from March 1943 to 
February 1945.  He died in the spring of 1987.  The appellant 
is the daughter of the Veteran's surviving spouse.

This matter is on appeal from a March 2007 decision by the 
Houston RO that denied the appellant's claim for accrued 
benefits.  In August 2009, the appellant and her daughter 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge; a transcript of this hearing is 
associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's surviving spouse, who is the beneficiary, 
died in the summer of 2006.

2.  There was no claim pending at the time of the 
beneficiary's death.

3. At the time of the beneficiary's death, there were no due, 
but unpaid, benefits to which she was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death.




CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO did not provide the appellant with any information 
regarding her accrued benefits claims on appeal.  However, a 
claim for accrued benefits is based on the evidence in the 
claims file at the time of the beneficiary's death.  Thus, 
any newly-submitted evidence could not be used in 
adjudicating the appellant's accrued benefits claim.  
Moreover, the appellant has been an active participant in the 
claims process and provided hearing testimony in support of 
the instant claim.  There is no additional evidence that 
could be obtained to support the accrued benefits claim, and 
thus no prejudice will result from the Board adjudicating 
this claim.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).

Further, VCAA notice is not required because the issue 
presented is solely one of statutory interpretation, the 
claim is barred as a matter of law, and/or involves a claim 
that cannot be substantiated as a matter of law.  See Smith 
v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal 
statute provides for payment of interest on past-due 
benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).

Analysis

The record shows that the Veteran died in the fall of 1987.  
An April 2005 rating decision granted his surviving spouse 
(the beneficiary) aid and attendance, effective March 25, 
2005; however, the funds were withheld until a determination 
was made regarding her competency.  Subsequently, an October 
2005 rating decision found that she was not competent to 
handle the disbursement of funds.  Thereafter, in July 2006, 
the appellant was designated the fiduciary of the 
beneficiary.  When the funds were released, the RO determined 
that during the period in which they were being withheld, the 
beneficiary's countable income exceeded VA's limit beginning 
July 2005.  Consequently, the RO issued a one-time 
retroactive check for the prior 3 month period.  The 
beneficiary did not appeal this decision.

Records indicate that the beneficiary died in the later part 
of the summer of 2006.  

In December 2006, the appellant submitted a claim for accrued 
benefits.  Through testimony and statements of record she 
alleges that her mother was eligible for aid and attendance 
in February 2006 when she moved her mother out of the 
retirement center and into her home.

Applicable law and regulations provide that, upon the death 
of a veteran or beneficiary, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of his/her death (accrued benefits) and due and 
unpaid shall, upon the death of such individual, be paid to 
the specified beneficiaries.  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000(a).  A claim for such benefits must be filed 
within one year of the beneficiary's death.  38 C.F.R. § 
3.1000(a), (c).  In the present case, the appellant filed a 
timely claim.

In Jones v. West, the Federal Circuit concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
Veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision." Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a Veteran's accrued benefits claim is 
that, without the Veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application."  Id. at 1300.

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2009).  The term "finally adjudicated claim" 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  38 C.F.R. 
§ 3.160(d) (2009); see also 38 C.F.R. § 20.1103 (2009).  

In a claim for accrued benefits, the Board is prohibited from 
considering medical evidence received after the date of the 
beneficiary's death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a),(d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-61 
(1993).  "Evidence in the file at date of death" means 
evidence in VA's possession on or before the date of the 
beneficiary's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of 
death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 
353 (1993).

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision 
to the statute applies only to deaths occurring on or after 
the date of enactment, which was December 16, 2003.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003).  The beneficiary died in 
2006, after the date of enactment.  Therefore, the 
appellant's claim is considered under the amended version of 
38 U.S.C.A. § 5121(a) which repealed the two-year limit on 
accrued benefits so that an appellant may receive the full 
amount of an award for accrued benefits.

After considering the evidence that was of record at the time 
of the beneficiary's death, the Board finds that there was no 
pending claim for benefits upon which the appellant could 
base a claim for accrued benefits.

The record shows that the appellant, as the beneficiary's 
fiduciary, received a one-time retroactive check in July 
2005.  The check was not returned and the appellant has not 
denied receipt of the payment.  The beneficiary did not 
appeal the amount that was received.

The appellant testified that a VA representative informed her 
in January 2006 that VA would not help with the expenses at 
the retirement center where her mother resided and he assured 
her that her mother would be entitled to money if she cared 
for her mother at home.  Although she testified that she 
moved her mother into her home, the evidence of record at the 
time of the beneficiary's death does not show that the 
beneficiary moved into the appellant's home or that she had 
filed another claim for aid and attendance.  Regardless of 
whether the beneficiary resided at the appellant's home or at 
the retirement center, the critical matter that must be 
addressed is whether there was a pending claim at the time of 
the beneficiary's death.  

As discussed above, there is no evidence in the record that 
any additional claims were filed or that there was any 
pending claim or appeal when the beneficiary died.  Further, 
the appellant has not alleged that there was a claim pending 
on the date of her mother's death.  Consequently, the 
threshold legal criteria for establishing entitlement to 
accrued benefits are not met, and the appeal must be denied.  
See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c).


ORDER

Accrued benefits are denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


